Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of independent claims 1 and 8 mandate the presence of a “thiol-based” antioxidant.  A skilled practitioner might surmise, given this description, that the compounds encompassed within this description contain thiol, or mercaptan, moieties.  However, it was discovered upon consulting the Specification that at least some of the intended additives are thiol-derived, as opposed to thiol-based, insofar as particularly espoused compounds were thioesters devoid of an -SH groups.  Paragraphs [0027-0028] hardly assist in ascertaining the full scope of this element of the invention.  The Examiner questions whether actual thiol compounds were intended at all.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschi et al., U.S. Patent # 6,448,329 in view of Hu et al., WO 2020/093258 and/or Bhagwagar et al., WO2010/107516.
	Applicant is encouraged to review the subject matter of the abstract where there is described the makeup of a hydrosilylation-curable, thermally-conductive organopolysiloxane composition having utility in the formulation of a thermal interface material (column 13, lines 17-20).  The composition disclosed in the abstract includes components correlating with the claimed addition-cured silicone and thermally-conductive filler.  Whereas a polyether is initially disclosed as prior art component (D), column 6, lines 24+ make clear that polysiloxane-polyoxyalkylene copolymers are a favored permutation of this ingredient.  Polysiloxanes-polyether copolymers where the polyether grafts are comprised of oxyethylene- and oxypropylene units are exemplified in column 14 and correlate with the claimed dispersant.
	As for the amount of the alumina filler, column 6, lines 4+ define this parameter in terms of weight contributions, as opposed to volume composition.  However, the densities of alumina and polydimethylsiloxane, a good approximation of the densities of the base silicone polymer and crosslinker, are known.  Where 90 wt.% of the filler is incorporated, and it is assumed that the organosilicon polymers make up the difference since the contributions of the catalyst, polysiloxane-polyether surfactant, etc. are quite small by comparison, the volume contribution of the filler is about 68%.  The exemplifications summarized in Table 2 are admittedly smaller than what is mandated by claims 8 and 10 but the amount of filler used in those trials is not the maximum allowed and further enhancements in the thermal conductivity are obviously sought, especially with the further miniaturization of electronic devices.  
	It is also acknowledged that Hirschi is silent as to the introduction of phenol- and sulfur-based antioxidants.  However, their use in thermal interface materials, including ones that are silicone-based is certainly document in the prior art.  See, for instance, the abstract and paragraphs [0001,0060] of Hu et al. where a polysiloxane composition suited for a thermal interface material is disclosed.  The introduction of a hindered phenol compound as an antioxidant and thiosynergists including thioesters is contemplated in [0060].  That the sulfur compound is labeled a synergist suggests that it’s presence along with the phenolic compound offers a level of protection against degradation that is greater than what might be expected from a mere additive effect.
	As an aside, the Examiner is cognizant of the outcomes summarized in Table 1 of the instant Specification.  Comparative trials 4, 6, and 7 are particularly noteworthy because they illustrate the effects of the absence of the thiol-based compound, the dispersant, and the phenol compound respectively.  A demonstration of unexpected results is appropriate to illustrate that those aspects of the instant invention not anticipated by the prior art are responsible for imparting to the composition properties that would not have been predictable based on the knowledge of one having ordinary skill.  Hirschi anticipates the claimed dispersant thus the results of not using the claimed dispersant are immaterial.  Moreover, while Hirschi admittedly does not anticipate the presence of the two classes of antioxidant, thus necessitating the presentation of the teachings of Hu, the Examiner does not see that the lowered thermal conductivity after aging is particularly unexpected where the phenol and thiol-based compound are excluded since these are recognized as imparting resistance against the degradation responsible for lowered thermal conductivity.
	Bhagawar, likewise, teaches thermoconductive silicone compositions with a corresponding amount of filler and its application as a thermal interface material [0003].  See [0044 and 0045] where a combination of a phenol antioxidant and thiosynergist are disclosed.  Thus, its teachings would be combined with those of Hirschi in a similar fashion.
	The favored embodiment of a phenolic antioxidant, Irganox 1010 complies with the structural description recited in claims 2, 3, and 15.
	Regarding claim 11, whether or not a composition obtained by following the suggestions of Hirschi and Hu/Bhagwager adheres to the maintenance rate limitation ostensibly depends on the simultaneous presence of the two antioxidants and the dispersant, and in certain quantities.  While it is conceded that the supporting references do not expressly advocate for a particular amount of the phenol- and organosulfur compounds, their role is understood and it is the Examiner’s position that, were the skilled artisan to optimize with an aim to helping the composition withstand prolonged elevated temperatures, an amount of each would be reached for which a corresponding maintenance rate would be realized.
Claims 1-6 and 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., WO 2020/093258.  
Hu teaches thermally-conductive silicone compositions having utility in the production of thermal interface materials.  The host polysiloxane and crosslinker are an alkenyl-functional polysiloxane and an organohydrogensiloxane [0015] to which are added a combination of three distinct types of thermally-conductive fillers [0044].  A most favored combination of fillers will include aluminum nitride, boron nitride, and zinc oxide [0050,0075].  Relevant to the present discussion, among the other categories of material that may be added are antioxidant/stabilizer combinations of which a mixture of a phenolic antioxidant and thioester synergist would be exemplary [0060] and a wetter of which silicone polyethers is the first type identified.  As before, the amount of thermoconductive filler is reported in terms of a weight contribution [0050] but those compositions comprising a quantity of filler consistent with the higher end of the range would inherently occupy between 65 and 90% by volume of the total.
The favored embodiment of a phenolic antioxidant, Irganox 1010 [0061] complies with the structural description recited in claims 2, 3, and 15.

Regarding claims 9 and 10, the compositions whose makeup is described in Table 2 all exhibit a thermal conductivity in excess of 4.5 W/m.K.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As an aside, Applicants’ data reveals an unexpected improvement in thermal stability that results from the inclusion of the dispersant featuring hydrophilic groups and a silicone chain.  However, the showing is not commensurate in scope with the claims to the extent that they embrace any quantity of the dispersant whatsoever and are non-limiting as to the structure of the polymer provided that it contains a silicone chain and a hydrophilic group.  The Examiner might surmise that not all compounds in possession of these attributes, consider for instance a polysiloxane gum that contains 2 to 3 equivalents of pendant amine per chain, would impart the same effect as the ones selected for the experiments.  It will, therefore, be necessary either that Applicant narrow significantly the scope of their claim(s) or produce a Rule 1.132 declaration that summarizes enough trials with distinct permutations of the currently claimed dispersant so as to be representative of the entire genus.  Of course, this approach will only serve to obviate the rejection over Hu as the Examiner perceives that nothing short of a substantive amendment will overcome the rejection over Hirschi.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 25, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765